104 F.3d 352
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Louise CAMPBELL, Plaintiff,andPatricia CAMPBELL, as successors in interest to MountainLake Estates, Inc., Plaintiff-Appellant,v.SMALL BUSINESS ADMINISTRATION, also known as Small BusinessAdministration, Mary Jo White, U.S. Attorney for SouthernDistrict of New York, Richard Reiman, (RR8243) SpecialAssistant U.S. Attorney, Jerome Richman, Director of U.S.SBA, U.S. Small Business Administration, Defendants-Appellees.
No. 96-6096.
United States Court of Appeals, Second Circuit.
Nov. 6, 1996.

Appearing for Appellant:  Patricia Campbell pro se, Greenwood Lake, N.Y.
Appearing for Appellee:  Kathleen A. Zebrowski, Ass't U.S. Att'y, SDNY, N.Y., N.Y.
S.D.N.Y.
AFFIRMED.
Before KEARSE, WALKER, Jr., and JACOBS, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York, and was argued by plaintiff pro se and by counsel for defendants.


2
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Magistrate Judge Grubin's Report and Recommendation dated September 15, 1995, adopted in Judge Leisure's Memorandum Order dated November 20, 1995.


3
We have considered all of plaintiff's contentions on this appeal and have found them to be without merit.  The judgment of the district court is affirmed.